DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 09/02/2020 have been fully considered but they are not persuasive. Applicant has amended claim 1 to recite that the first occlusion member is configured to intermittently block the pyloric valve “after deployment of the intragastric weight-loss device”, in order to overcome the prior art combination. Applicant argues that the prior art shows a fixed installation that causes permanent, rather than intermittent, blocking. However, the claim amendment is not effective to overcome the prior art, since “after deployment of the intragastric weight-loss device” can still broadly include the physical installation of the device, since the limitation does not specifically point out what is being deployed, such as one of the members listed that the device comprises. Broadly, installing the device includes the step of positioning/deployment of said device into the pyloric valve. To overcome the current interpretation, it is suggested that the claim language shows the .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stack et al (US 2004/0172142 A1, hereinafter “Stack”) in view of Yachia et al (US 5,246,445, hereinafter “Yachia”) (both previously cited).
Regarding claims 1 and 12, Stack shows a device 200 comprising a first occlusion member 202 comprising a spiral structure, coupled to a bridging member 206 extending therefrom, wherein a second occlusion member 204 is coupled to a distal end of the bridging member (Fig. 14). Stack shows delivering the first occlusion member into the stomach wherein the first occlusion member is configured to obstruct the pyloric valve with a bridging member that is sized to span the length of the pyloric valve (Fig. 15 showing that installation in the pyloric valve causes obstruction by the device, even if it is holding the pyloric valve open; para. 0062).  Stack describes the device as not causing an obstruction/block (para. 0043), but since this feature has not actually been defined or described by the claim, an obstruction or block 
Regarding claim 2, the modification of Stack in view of Yachia shows a bulbous shape of the spiral structure that is substantially spherical (Yachia – Figs. 1b, 1c, 2c).
Regarding claims 3 and 5, Stack shows that the device is compressed in a delivery configuration and allowed to expand to the deployed configuration (para. 0043-0045 and 0049, describing a different embodiment, but that the devices shown by Stack can be collapsed/compressed for delivery or removal in or from the stomach).
Regarding claims 4 and 6, since Stack shows that the occlusion member is sized to prevent dislodgement from the pyloric valve (Fig. 15), Stack shows that the outer dimension of the first occlusion member is reasonably sized to prevent dislodgement and sized according to the patient (para. 0036) to encourage the feeling of satiety (para. 0042). Since the dimension needed is based on the dimensions of the particular stomach and its pyloric valve, Stack therefore shows the claimed invention except for explicit disclosure of the outer dimension of the first occlusion member being between about 50mm and 60mm when in the expanded deployed configuration.  Similarly, in order to accurately span the length of the pyloric valve and provide the placement required by Stack, it would have been obvious to have provided a bridging member having an appropriate cross-sectional width, such as about 5mm as needed, for placement and retention therein. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Stack’s dimensions as 
Regarding claims 7 and 8, in view of the modification discussed above, wherein Yachia shows that the occlusion members are each spherical in shape (Figs. 1a, 1b, 1c), it would have been obvious to one having ordinary skill in the art to have further provided the additional occlusion member of Stack to have this spherical shape and sized it accordingly for Stack’s retention discussed (Stack - para. 0042). Since Stack discusses that the delivery of the device prevents irritation of the passageway, Yachia’s spherical shape provides the benefit of being a minimally irritating shape, which would thus allow it to easily pass through the pyloric valve through natural peristalsis for positioning and retention. Claim 7 does not specify at what point in time the second occlusion member passes through natural peristalsis, nor does the claim language require actual passing through natural peristalsis.  However, the dimensions shown by either Stack or Yachia show appropriate sizing that can be passed through the pyloric valve through natural peristalsis.  Examiner further interprets that this can include using natural peristalsis for the initial delivery of the device to said pyloric valve.
Regarding claim 9, Stack shows that the diameter of the second occlusion member is smaller than an outer dimension of the first occlusion member in an expanded deployed configuration but larger than a cross-sectional width of the bridging member (Figs. 14-15).
Regarding claims 10 and 11, Stack teaches an embodiment that includes a drug delivery reservoir for delivering a drug that aids in maintaining low Ghrelin levels to encourage satiety 
Regarding claim 13, Stack shows that the first occlusion member is shaped to act as a locking member configured to control delivery or removal of the device (Figs. 14-15; para. 0061-0062; and para. 0043-0045 and 0049, describing a different embodiment, but that the devices shown by Stack can be collapsed from the deployed configuration for delivery or removal).
Regarding claim 14, Stack shows wherein the first occlusion member comprises a shape-memory material (para. 0061).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792